 



Exhibit 10.22

WATER USE AGREEMENT
(Eldorado Artesian Springs, Inc.)

THIS AGREEMENT is made this 16th day of October, 2007, by and between the City
of Louisville, a Colorado home rule municipal corporation (hereinafter referred
to as the “City”), and ELDORADO ARTESIAN SPRINGS, INC., a Colorado corporation
(hereinafter referred to as “EAS”).

WITNESETH:

WHEREAS, EAS is the owner of certain real property located at 1783 Dogwood
Street, Louisville, Colorado, which is legally described as Lot 2A, Block 1, The
Park at CTC Replat B and which property is located in the Colorado Technological
Center (the “Property”); and

WHEREAS, EAS operates a bottling facility at the Property and has requested
permission to bottle for sale water received from the City water system; and

WHEREAS, EAS acknowledges that City requirements, including but not limited to
Chapter 13.08 of the Louisville Municipal Code and the final PUD development
plan for the facility, require EAS to obtain permission from the City for
bottling and sale of City water; and

WHEREAS, the City is willing to allow EAS to bottle and sell City water for a
limited period of time and upon terms and conditions of this Water Use Agreement
and applicable City ordinances, rules, regulations, specifications and policies,
as amended and in effect from time to time; and

NOW, THEREFORE, for and in consideration of the recitals, promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, EAS and the City agree as follows:

1.   Incorporation of Recitals. The foregoing recitals are incorporated into
this Agreement.

2.   Bottling Use Allowed. The City agrees that, for the five-year period
commencing January 1, 2008, EAS may bottle for sale City potable water delivered
to Property. EAS may bottle not more than 75 acre feet of City water per year,
and shall not be permitted to carry over to any subsequent year any unused
allocation from a prior year. EAS agrees that upon expiration of such five-year
term, or upon earlier termination of this Agreement as provided herein, it shall
discontinued any bottling of City water and will disable the means by which City
water is bottled.

3.   Water Facilities. Water used for bottling shall be delivered through and
taken from a City tap and water service connection. Any taps, lines, valves and
other facilities required for such use or service to the Property and located on
the Property (collectively the “Facilities”) shall be installed at EAS’s sole
expense and in accordance with the ordinances, rules, regulations,
specifications and policies of the City, as amended and in effect from time to
time. The City will provide any necessary meter and appurtenances. All
facilities for water service to the Property (excluding the City meter) from the
City shutoff shall be private facilities owned, operated, maintained, repaired
and replaced by EAS at its sole expense.

 

 



--------------------------------------------------------------------------------



 



4.   Compliance with Laws; Payment of Fees. EAS agrees to comply with this
Agreement and all ordinances, rules, regulations, specifications and policies of
the City applicable to City water service, as amended and in effect from time to
time. EAS shall timely pay for the water delivered all rates, tolls, charges,
tap fees and other fees set by the City at then-applicable rates. Throughout the
term of this Agreement the City reserves the right to modify City water rates,
tolls, charges, and fees through enactments of generally applicability to like
classes and types of water users. Further, EAS acknowledges that any bottling of
City water after expiration or termination of this Agreement must be authorized
by separate written agreement with the City, and that any such future agreement
may require the payment of differential rates, tolls, charges, and fees specific
to the use of City water for bottling purposes. Nothing in this Agreement shall
limit or impair the utility rate-setting authority of the City.

5.   Permits; Easements. EAS shall secure at its sole expense any necessary
City, County, State, or federal permits, licenses, and temporary or permanent
easements necessary for the construction, operation, maintenance, repair and
replacement of the Facilities.

6.   Metering and Monitoring. Water service to the Property shall be
individually metered. EAS shall allow City representatives to access the
Property and the EAS facility, and shall allow the City to install measuring and
other devices on water Facilities, for monitoring of water use by EAS and for
monitoring compliance with this Agreement. EAS agrees to provide the City with
information regarding its water use and bottling operations, at times requested
by the City, and to cooperate with the City in measuring water uses and
monitoring compliance hereunder.

7.   Limitations on Water Use and Service. EAS acknowledges that the water
supplied to the Property may require additional treatment beyond normal City
treatment. EAS at its sole expense shall be responsible for any additional
treatment desired beyond normal City treatment. EAS further acknowledges that
water service is provided on an interruptible basis and that the City may
interrupt water service to the Property for reasons including, but not limited
to, failure of supply, drought, failure of mains or the City facilities, or
causes beyond the control of the City. EAS further acknowledges that City water
service is on a first-come, first-serve basis with other water customers of the
City water system. By this Agreement, EAS shall not receive any preference for
or assurance of the availability of water service from the City. EAS
specifically agrees that the City shall not be liable for any damages caused or
resulting from any interruption of water service or the limitations on water
service contained in this Agreement, and hereby releases the City from any such
damages and liability.

9.   Rights Personal. The permission hereunder for EAS to bottle City water for
sale is personal to EAS, and EAS shall not assign, pledge, encumber, hypothecate
or delegate this Agreement or any portion hereof without the City’s prior
written consent, which consent may be granted or withheld in the City’s sole
discretion. Any purported assignment, pledge, encumbrance, hypothecation, or
delegation made without such prior written consent of the City 3 shall be of no
force or effect.

 

2



--------------------------------------------------------------------------------



 



10.   Indemnity and Release. EAS, for itself and its successors and assigns,
hereby agrees to release, discharge, defend, indemnify, protect, and hold the
City, its employees, agents, and officers free and harmless from any and all
claims, demands, actions, liabilities, damages, losses, costs, and expenses,
caused or occasioned by any intentional or negligent acts, representations, or
omissions of EAS or its employees, agents, officers, contractors, or
distributors and (1) arising out of the failure to perform any of the terms,
conditions, and obligations described in and arising from this Agreement;
(2) arising out of any treatment, bottling, sale or distribution by EAS of City
water; or (3) otherwise arising out of or being connected with performance or
nonperformance under this Agreement, including without limitation claims of
injury, illness, death, property damage, or lost profits. This indemnification
shall include, but not be limited to, attorneys’ fees, paralegal fees, expert
witness costs, court costs, and settlement amounts paid in payment of claims and
satisfaction of judgments. In executing this Agreement, the City in no way
waives or intends to waive the limitations on liability which are provided to
the City and its employees under the Colorado Governmental Immunity Act, C.R.S.
‘ 24-10-101 et. seq.

11.   Amendment. This Agreement may not be amended except by subsequent written
agreement of the parties.

12.   Notice. All notices, demands, requests, consents, approvals, offers,
statements, and other instruments or communications required or permitted to be
given hereunder shall be in writing and shall be deemed to be effective upon
hand delivery, upon facsimile receipt, or seventy-two (72) hours after mailing
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to EAS:
  Eldorado Artesian Springs, Inc.
attn: Douglas A. Larson,
President P.O. Box 445
Eldorado Springs, CO 80025
fax:
 
If to the City:
  City Manager
City of Louisville
749 Main Street
Louisville, CO 80027
fax: 303-673-9043

13.   Venue. The venue for any dispute under this Agreement shall be the
District Court in and for the County of Boulder, State of Colorado.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals on the day and year first written above.

        CITY OF LOUISVILLE
    By:    /s/ Don Brown, Jr.     Don Brown, Jr., Mayor Pro Tem   ATTEST:    
/s/ Nancy Varra, City Clerk      
 
ELDORADO ARTESIAN SPRINGS, INC.,
a Colorado corporation     By:    /s/ Douglas A. Larson, President       Douglas
A. Larson, President

         
ACKNOWLEDGMENT
 
STATE OF COLORADO
  )    
 
  )ss
COUNTY OF BOULDER
  )    

The foregoing instrument was acknowledged before me this 16th day of November,
2007, by Douglas A. Larson, President, Eldorado Artesian Springs, Inc., a
Colorado corporation partnership.

     
 
My commission expires on: February 7, 2009
  Witness my hand and official seal.
 
   
(S E A L)
  /s/ Destiny Phoenix
Notary Public

 

4